IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 76 EM 2021
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
ERNEST ADKINS,                             :
                                           :
                   Petitioner              :


                                   ORDER



PER CURIAM

     AND NOW, this 10th day of March, 2022, the “Application for Supersedeas” is

DENIED.